DETAILED ACTION
The purpose of this Office action is to correct a typo with the 102 rejection of claim 30.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The I.D.S. received 10-12-21 has been considered.  All of the references that have been lined through were previously cited on the PTO-892 in the previous Office action.
Response to Amendment
In Applicant’s 9-28-21 response, a terminal disclaimer is mentioned.  It is noted that no such terminal disclaimer appears to have been submitted.  This Office action does not include a double patenting rejection in light of the at least one blade support extending from a top surface of the first registration surface limitation.  However, this limitation is rejected under 112 and if amended to overcome, such a double patenting rejection may be applicable.  It is recommended that a terminal disclaimer be filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 20 and lines 7-8 of paragraph [0066], it is unclear what structure represents the top surface of the first registration/front surface.  How can a surface have another surface?  Using Figures 10A and 10B, it is unclear how the top surface that incorporates the supports 220A,B can be considered part of front surface 126a.  The top surface may engage surface 126a and together make up parts of another structure but it does not appear the top surface makes up any portion of 126a.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 20, it is unclear what structure represents the top surface of the first registration surface.  How can a surface have another surface?  Using Figures 10A and 10B, it is unclear how the top surface that incorporates the supports 220A,B 
With regards to claim 27, the “pivot stop of the head” claim is unclear in that it is unclear if Applicant intended for this stop to be positively claimed or not.  This stop is introduced in the form of a function of the pivot stop in the channel.  The previous Office action utilized the wrong claim number for this rejection and is re-listed here.  If Applicant does not intend for the stop of the head to be positively claim, Applicant can disregard.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 22, and 25 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Abatemarco (5,070,612).  Please see Figure below for Examiner added reference labels.


    PNG
    media_image1.png
    485
    777
    media_image1.png
    Greyscale

With regards to claims 22 and 25, Abatemarco discloses the head further has a plurality of retaining posts configured to mate with respective recesses in the blade to retain the blade (51, 54, 57, 59) and the front side has a second registration surface that defines a plant that is not identical to the first registration surface plane (front surface of 45).
Claims 20, 21, and 30 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Randol (2,682,105).
 With regards to claim 20, Randol discloses the same invention including a razor apparatus (Fig. 1) having a handle (16), a head (15) coupled to the handle (Fig. 5) the head including a front side (Fig. 5) including a first registration surface that defines a plane (34), the front side is configured to expose a cutting edge of a removable single blade past the plane of the first registration surface (Fig. 5), at least one blade support (39) extending from a top surface (33 that faces the blade 37) of the first registration surface (39 is on the top of the blade 37 and curves around the back of the blade and is on the bottom of the blade.  The curved portion of 39 extends away from 33 as you move from the top of the blade towards the bottom of the blade.  It is also noted that 39 is 3-dimensional and extends in all directions), a first blade corner guard positioned at a first corner of the front side of the head (left 28), a second blade corner guard positioned at a second corner of the front side of the head (right 28), the corner guards are configured to prevent skin contact with respective corners of the cutting edge (Fig. 3).
With regards to claims 21 and 30, Randol discloses the head includes a rear side including an aperture configured to receive the blade (hole blade 37 moves in and out of in Fig. 5) and the corner guards have blade stops (30). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Randol (2,682,105) in view of Beuchat (D304,773).  With regards to claims 23 and 24, Randol discloses the invention but fails to disclose the handle has a recess extending through a width of the handle along a portion of a length of the handle, a pair of edges of the handle define the recess, the recess extends through the width of the handle, and the edges are capable of facilitating repeatable gripping.
Beuchat teaches it is known in the art of razor handles to incorporate a recess extending through a width of the handle along a portion of a length of the handle (Figs. 1 and 6, a pair of edges of the handle define the recess (Fig. 6), the recess extends through the width of the handle (Fig. 6), and the edges are capable of facilitating repeatable gripping (Fig. 6).  Such a modification reduces the weight of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Randol with the recess, as taught by Beuchat, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.    

It would have been an obvious matter of design choice to make the different portions of the edges of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  A beveled edge is known and it would have been obvious to have made the edges of any reasonable known shape including a beveled shape.  Therefore, it would have been an obvious matter of design choice to modify the device of Randol in view of Beuchat to obtain the invention as specified in claims 23 and 24.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abatemarco (5,070,612) in view of Lund (4,152,828).  With regards to claims 16-28, Abatemarco discloses the invention including acknowledging it is known to mount the blade assembly on a pivot on the razor handle (column 1 lines 24-25) but ultimately fails to disclose the head is pivotally coupled to the handle and is configured to pivot about an axis, the handle has a channel, a pivot stop disposed in the channel of the handle that is configured to engage a pivot stop of the head to inhibit over-pivoting, the pivot axis is off-center relative to the handle and is closer to a front side of the handle as compared to a rear side of the handle, and the rear side of the handle corresponds with the rear side of the head.
.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Randol (2,682,105).  With regards to claim 31, Randol discloses the invention including the head has a portion capable of being on top (24) and a portion capable of being on bottom (35) that define the aperture (Fig. 3), the portion capable of being on bottom includes the first registration surface (35, 34, it is noted the claim 20 top surface limitation would be the inside of 33) and is proximate the handle (dictionary.com defines proximate as: close.  35 is close to the handle 16), and the portions are mounted on each other and secured with structures (36).
However, Randol fail to disclose the securing structures are screws.  It would have been well within ones technical skill to have utilized any known and reasonable . 
Response to Arguments
Applicant's arguments filed 9-28-21 have been fully considered but they are not persuasive.  In response to applicant's argument that Abatemarco fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least one blade support member is on the front wall) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The blade support limitation only discloses that the support extends from a top surface of the first registration surface.  The rejection has been made as best understood in light of the 112 rejections of the top surface.  It is noted that item A can extend from item B and not touch item B.  With regards to the argument of Abatemarco not including both corner guards, in the Figure above, items 1c and 2c are two separate structures each representing a blade corner guard that make up 17.  Each of 1c and 2c are perfectly capable of preventing skin contact with corners of the blade.  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 November 2021
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724